Order entered December 14, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01509-CV

                             IN RE DALLAS ETRIS, Relator

                Original Proceeding from the 305th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 14-00611-X

                                        ORDER
                         Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s December 11, 2015 and December 14, 2015 motions for temporary

stay of proceedings in the trial court. We ORDER relator to bear the costs of this original

proceeding.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE